Citation Nr: 0825798	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  05-36 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for claimed 
degenerative disc disease (DDD) of the lumbar spine.

2.  Entitlement to service connection for a claimed bilateral 
sensorineural hearing loss.  

3.  Entitlement to service connection for claimed tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Peters, Law Clerk



INTRODUCTION

The veteran had active service from July 1966 until July 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  

The veteran, in his Notice of Disagreement, indicated that he 
wished to have a hearing before the Board.  Then, in a letter 
from his representative dated in April 2006, indicated that 
he wished to have a hearing before the Decision Review 
Officer (DRO) in lieu of a hearing before the Board.  The 
veteran had a hearing before the DRO in July 2006.  A 
transcript is of record.  

The claims of service connection for bilateral sensorineural 
hearing loss and tinnitus are addressed in the REMAND portion 
of this document and are being remanded to the agency of 
original jurisdiction (AOJ) via the Appeals Management Center 
(AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
finding of DDD lumbar spine condition during service or for 
many years thereafter.  

2.  The currently demonstrated DDD of the lumbar spine is not 
shown to be due to a documented injury or other event or 
incident of the veteran's period of active service.  



CONCLUSION OF LAW

The veteran's disability manifested by DDD of the lumbar 
spine is not due to disease or injury that was incurred in or 
aggravated by active military duty.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

In November 2004, the RO sent the veteran a letter in which 
he was informed of the requirements needed to establish 
entitlement to service connection.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file.  

The Board notes that the veteran was informed in a VA letter 
dated in March 2006 about relevant information on disability 
ratings and effective dates in the event that his claim was 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

While the Board notes that this notification was after the 
initial RO denial in March 2005, the veteran's claim was 
readjudicated in two Supplemental Statements of the Case in 
June and July 2006, which cured the notice deficiencies as 
related to Dingess/Hartman.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).  

The Board notes that there is not a VA medical examination 
of the veteran's lumbar spine of record.  Such development 
is to be considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains 
competent evidence of diagnosed disability or symptoms of 
disability; establishes that the veteran experienced an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period; and 
indicates that the claimed disability may be associated 
with the in-service event, injury, or disease, or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  

Because not all of these conditions have been met, as will 
be discussed, a VA examination is not necessary with 
regard to the issue decided herein.  The Board concludes 
that all available evidence that is pertinent to the claim 
decided herein has been obtained and that there is 
sufficient medical evidence on file on which to make a 
decision on this issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).


Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  




Analysis

The service treatment record shown that the veteran did not 
have any complaints of back pain or back injuries upon 
enlistment in April 1966.  The veteran's separation 
examination in March 1968 also did not show any complaints of 
back pain or injury.  None of the intervening service medical 
treatment records showed any treatment for the lower back.  

In several statements of record, the veteran stated that, 
during training on active service, he jumped from a 12 to 15 
foot tower on the obstacle course.  He did not land correctly 
and hit his tail bone, but did not seek medical treatment 
because he did not want to be seen as a malingerer.  The 
veteran related his current back problems to this fall in 
service.  

The veteran has submitted several treatment records from 
September 2003 through October 2004.  In September 2003, the 
veteran was diagnosed with DDD with bony foraminal stenosis, 
bilaterally, by J.C.M., MD.  

Dr. M. further diagnosed severe DDD with right-sided disc 
bulging between the L3-L4 and mild disc bulging between the 
L2-L3 (mainly on the left) and L4-L5.  Dr. M. also noted mild 
to moderate central protrusion causing mild central canal 
stenosis between the L5-S1.

The veteran was also seen by a T.L.S., MD beginning in March 
2004.  Dr. S. diagnosed the veteran with DDD in the L3-L4 
region and L5-S1 regions.  Ultimately, Dr. S. performed a L4-
L5 laminotomy, lysis of extensive scar tissue, microsurgical 
dissection and decompression of the thecal sac and L5 nerve 
root with L4-L5 discectomy in September 2004.  Following this 
procedure, Dr. S. finally diagnosed the veteran with left L4-
L5 recurrent herniated disc, left L5 
radiculitis/radiculopathy, and multilevel DDD and 
spondylosis.  

Dr. S. further noted in a follow-up report in October 2004 
that the veteran's DDD and particularly the L3-L4 disc space 
"reflected changes that occurred over a prolonged time and 
certainly [might] date back many, many years."  The doctor 
added that, after not remembering initially about any past 
back injury, the veteran recalled injuring his back in 
service.  

The veteran, in his DRO hearing in July 2006, testified that 
the fall occurred during basic training when he jumped from a 
tower during an obstacle course drill.  He stated that he did 
not seek medical treatment for the injury because he saw 
"what happened to [others] that did go [seek medical 
treatment,] they [got] extra guard duty, extra KP duty, extra 
anything [the drill sergeant] could think of."  He stated 
that his back hurt for three months after that, but he never 
saw a doctor for the pain.  The veteran also reported seeing 
a private doctor in 1968, but did not identify this 
individual.  

Given the evidence of record, the Board finds that service 
connection is not warranted on this record.  The veteran is 
currently diagnosed with DDD of the lumbar spine, as 
indicated byte private  treatment records.  The veteran was 
most recently diagnosed with DDD of the lumbar spine 
following Dr. S's surgical procedure in September 2004.  

However, the record does not show any documented injury or 
findings in service to support the veteran's lay assertions 
in this case.  While the veteran now reports developing back 
pain after injuring himself during basic training, he also 
reports not seeking medical attention at that time.  

Significantly, the veteran did not make reference to a back 
injury and denied having had recurrent back pain on his 
separation examination in March 1968, when he need not have 
feared reprisal for seeking medical treatment.  The veteran's 
statements in service clearly call into question the 
credibility of his current assertions and seriously limit 
their probative value for the purpose of establishing that he 
had a back injury in service.   

It also is pertinent to note that, in connection with his 
treatment many years after service, the veteran reported by 
way of clinical history that his back had been "hurting for 
a while" and "just got bad a couple of weeks ago."  In 
March 2004, the veteran, who was identified as being a 
machine operator, related that he had some degree of chronic 
pain  for a "number of years."  On another report in May 
2004, the veteran was noted to have only reported chronic low 
back pain since "childhood."  In a June 2004 treatment 
record, the veteran was noted to have left-sided back and leg 
complaints "for quite some time."  

Given the inconsistent information related by the veteran 
over the years, the Board finds no basis in his assertions 
for concluding that he sustained a back injury in service or 
had experienced a continuity of symptomatology or treatment 
since service.  

The first evidence in the record of complaint or treatment 
for any back pain, injury or condition is in September 2003.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence 
of a prolonged period without medical complaint after service 
can be considered along with other factors in the analysis of 
a service connection claim).  

Furthermore, as to the veteran's assertions that the jump 
from the tower in service caused the veteran's currently 
diagnosed DDD of the lumbar spine, the Board notes that, 
although the veteran can provide competent evidence as to his 
observations, he cannot provide competent evidence to 
establish the etiology of any current diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

The only medical opinion of record which purports to indicate 
a possible nexus is the statement from Dr. S. in October 
2004.  However, that statement does not specifically link any 
current disability to any instance of injury during the 
veteran's service.  

Finally, as discussed, the veteran does not need a VA 
examination to determine a nexus as to his currently 
diagnosed DDD of the lumbar spine and his active service 
because he has not shown that there is a medical possibility 
that his current condition had its onset during service, nor 
that he suffered continuous symptomatology since his 
separation from service.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002); 
38 U.S.C.A. § 5103A(d)(2) (2007).  

However, the Board is under an obligation to specifically 
address three points when denying a remand for a VA medical 
examination, to include: (1) whether appellant's complaints 
are symptoms of his claimed injury, disorder or condition, 
and whether his statements as to incidents which occurred in 
service are competent evidence; (2) whether his post-service 
symptomatology can be associated with his in-service injury, 
disorder or condition; and (3) why "no reasonable 
possibility" existed that an examination would aid in 
substantiating his claim.  See Duenas v. Principi, 18 Vet. 
App. 512 (2004) (per curium).

As noted, the veteran can give competent evidence as to his 
observations, he cannot provide competent evidence to 
establish the etiology of any current diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions); Barr v. Nicholson, 21 
Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, a bare transcription of medical evidence is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

Finally, the Board notes that lay evidence can be competent 
to establish a diagnosis when: (1) a layperson is competent 
to identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition when 
the condition is simple, for example a broken leg, and 
sometimes not, for example a form of cancer; (2) the 
layperson is reporting a contemporaneous medical diagnosis; 
and (3) lay testimony describing the symptoms at the time 
supports a later diagnosis by a medical professional.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In the instant case, the veteran is not competent to render a 
medical opinion as to whether any jump or fall in service 
during basic training resulted in his currently diagnosed DDD 
of the lumbar spine.  Nor is the veteran relating a 
contemporaneous diagnosis in service because the veteran 
admits he did not seek treatment while in service even though 
he had pain for 3 months.  Furthermore, the veteran has 
presented no symptomatology other than pain which can be 
associated with the currently diagnosed DD of the lumbar 
spine.  

As to the veteran's post-service symptomatology and whether 
it rendered a "reasonable possibility," the Board notes 
that as stated above the first objective evidence of any 
medical treatment or complaint of pain in the record is in 
September 2003, some 36 years after separation from service.  
Given the long length of time without complaint and the lack 
of any objective contemporaneous treatment, the Board finds 
that a remand for a VA examination would be unavailing.  

Thus, on this record, the veteran's claim for service 
connection for DDD of the lumbar spine must be denied.

In reaching this appeal's determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).  



ORDER

Service connection for DDD of the lumbar spine is denied.  




REMAND

The veteran's separation examination indicated the lost of 5 
decibels at 500, 1000, 2000, and 4000 hertz bilaterally.  
However, the veteran's form DD-214 shows that the veteran 
earned a Sharpshooter (Rifle) badge.  Also, the veteran, in 
his DRO hearing and other statements, indicated that during 
basic training he was subjected to numerous incidents of 
rifle-fire and simulated bomb explosions without the use of 
ear protection.

In August 2005, the veteran had a hearing evaluation which 
yielded the following results:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
30
75
80
LEFT
20
20
45
75
80

Speech audiometry revealed speech recognition ability of 100 
percent bilaterally.  During the examination, the veteran 
also complained of tinnitus and there is a note stating that 
the veteran was "counseled on tinnitus."  The examiner 
further noted that the veteran gave a history of "military, 
occupational and recreational noise exposure."  

The Board specifically notes the lack of any diagnosis as to 
the veteran's hearing loss or tinnitus, or any expressed 
medical opinion as to the likely nature and etiology of the 
veteran's claimed bilateral hearing loss and tinnitus.  

Pursuant to 38 C.F.R. § 3.327(a) (2007), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to determine the likely nature and etiology of the 
alleged disability.  See also Molindone v. Nicholson, 20 Vet. 
App. 79 (2006); 38 C.F.R. § 3.159 (2007).  

Accordingly, these remaining matters are  REMANDED to the AOJ 
for the following action:

1.  The AOJ should take appropriate 
action to contact the veteran and ask him 
to provide any additional evidence 
relevant to the issues currently on 
appeal, to include the names, addresses 
and approximate dates of treatment for 
any health care providers, including VA, 
who may possess additional records 
pertinent to his hearing loss and 
tinnitus claims, including treatment 
since the most recent evidence on file 
dated in July 2006.  After obtaining any 
necessary authorization from the veteran 
for the release of his private medical 
records, the AOJ should obtain and 
associate with the file all records that 
are not currently on file.  

If the AOJ is unsuccessful in obtaining 
any such records identified by the 
veteran, it should inform the veteran of 
this and request him to provide a copy of 
the outstanding medical records if 
possible.  

2.  The veteran should be afforded a VA 
audiological examination to determine 
the nature and likely etiology of the 
claimed bilateral sensorineural hearing 
loss and tinnitus.  The VA claims 
folder, including a copy of this 
document, must be made available to and 
reviewed by the examiner.  

Based upon his/her review of the claims 
file and examination of the veteran, 
the VA examiner should render a 
diagnosis, should there be one, as it 
relates to the veteran's claimed 
bilateral hearing loss.  Should the 
examiner render a diagnosis, he or she 
should also render an opinion as to 
whether the veteran's hearing 
disability is at least as likely as not 
to have due to noise exposure during 
service.

Further, the VA examiner, based on 
review of the claims file and 
examination, should render a diagnosis, 
should there be one, as it relates to 
the veteran's claimed tinnitus.  Should 
the examiner render a diagnosis, he or 
she should also render an opinion as to 
whether the veteran's tinnitus is at 
least as likely as not to have had its 
clinical onset in service, particularly 
as it relates to acoustical trauma in 
service.  

Any necessary tests or studies must be 
conducted, and all findings must be 
reported in detail.  The report should 
be typewritten and associated with the 
claims file.  

3.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the aforementioned examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  Following completion of all indicated 
development, the AOJ should readjudicate 
the veteran's claims of service 
connection for bilateral hearing loss and 
tinnitus in light of all of the evidence 
of record.  

If any benefit sought on appeal remains 
denied, the veteran should be provided 
with a Supplemental Statement of the 
Case, which should include all pertinent 
law and regulations.  The veteran and any 
representative should then be given an 
appropriate opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


